Plaintiff's complaint does not describe a situation in which it is claimed that the defendant, by the use of secret information obtained by him while in the employ of the plaintiff and in violation of a confidential relationship, is soliciting the business of his customers wherever they may be and without regard to when the patronage of such customers was acquired by plaintiff.
He alleges only that the defendant is pursuing the conduct complained of with respect to certain of them. The prayers for relief are consonant with these allegations. In substance it is asked that the defendant be enjoined only from canvassing, soliciting or accepting orders from and filling the same for a certain group of plaintiff's customers only, viz., those whom the defendant solicited or canvassed or to whom he delivered plaintiff's products while he was in plaintiff's employ.
It is quite true, as counsel for the defendant contends, that if the plaintiff prevails and an injunction shall issue as prayed for, the latter must name the particular customers of plaintiff as to whom the defendant shall be required to refrain from the conduct specified in such order. The mere circumstance that this may be so, however, does not require that the plaintiff be placed under the necessity of specifying such persons in his complaint and thereby limiting him to his right to injunctive relief, if he is ultimately found entitled to it, as respects only those of whom he has knowledge at this time. It is not beyond the realm of possibility that he may during the trial — or perhaps, even before that — learn from the defendant himself, the names of others of whom he has no knowledge, presently. Moreover, it does not appear that the defendant will be seriously disadvantaged by a denial of the instant motion.
   Motion denied.